PER CURIAM.
This case came on to be heard upon the petition for an alternative writ of mandamus and brief appended therewith and upon motions for leave to proceed in forma pauperis and for appointment of counsel;
And it appearing that this court has no present and no prospective right to review the case to which the petition relates, Barber Asphalt Paving Company v. Morris, 8 Cir., 132 F. 945, 955 and cases cited;
It is ordered that the motions for leave to proceed in forma pauperis and for appointment of counsel be and they hereby are denied;
And it is ordered that the petition for alternative writ of mandamus be and it hereby is docketed and dismissed for the reasons stated in the memorandum of even date filed herein 6 Cir., 205 F.2d 677.